— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schwartzwald, J.), rendered March 7, 1983, adjudicating him a youthful offender, upon a jury verdict finding him guilty of grand larceny in the third degree, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we are required to do (see, e.g., People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932, we find that the evidence is sufficient to support the verdict, since " 'any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virgina, 443 US 307, 319).
While the complainant’s testimony did contain certain in*589consistencies, they did not rise to such a level as to make her testimony on identification incredible as a matter of law. It is significant that none of the minor inconsistencies in her testimony concerned the accuracy of her description of the defendant (see, People v Monaco, 93 AD2d 823). Bracken, J. P., Niehoif, Rubin and Lawrence, JJ., concur.